internal_revenue_service department of the treasury number release date ndex number washington dc person to contact telephone number refer reply to cc intl plr-123350-01 date date taxpayer legend dates a b c d year a b c d individual a individual b individual c dear this replies to a letter dated date submitted on behalf of taxpayer requesting that taxpayer be granted an extension of time under sec_301_9100-3 to file the elections required under sec_1_1503-2 with respect to the dual consolidated losses of and occurring in the tax years ended on dates a b c and d additional information was submitted in a letter dated date the information submitted for consideration is substantially as set forth in re plr-123350-01 below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process and have not engaged in any transaction or arrangement whereby another person or entity was ever able to use any losses expenses or deductions incurred in any year including years a b c and d to offset income under foreign law in any year no losses expenses or deductions that or incurred in any year including years a b c and d have ever been carried over or back to be used by any means whatsoever to offset the income of any other person under foreign law in any year no one other than and has ever made actual use of its losses deductions or expenses to offset the income of any other person under any foreign law individuals a b and c are employed as tax professionals by taxpayer the affidavits of individuals a b and c and the facts submitted describe the circumstances surrounding the discovery and failure_to_file the elections as required under sec_1 g i taxpayer reasonably relied on individuals a b and c as qualified_tax professionals and the tax professionals failed to make or advise taxpayer to make the elections sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the elections in re plr-123350-01 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the elections required under sec_1 g i with respect to the dual consolidated losses of and occurring in the tax years ended on dates a b c and d the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the elections sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the elections no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
